DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a method, classified in A61B2018/00577.
II. Claims 17-25, drawn to a system, classified in A61B18/1206.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, for example the system can be used to deliver energy in without pulsing or can be used for other functions like mapping or pacing
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with James M. Heslin (Reg. No. 29,541) on March 9th, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16 drawn to a method.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al., (hereinafter ‘Viswanathan’, U.S. PGPub. No. 2019/0069950) in view of Neal, II et al., (hereinafter ‘Neal’, U.S. PGPub. No. 2016/0066977).
Regarding claim 1, Viswanathan (Figs. 1-5 and 15-18) discloses a method of treating a target cardiac tissue area of a patient ([0052]; see Figs. 15-18, [0201], for ablating tissue in a left atrial chamber of the heart using the ablation devices described herein (e.g., FIGS. 2-5)) comprising: positioning at least one electrode (set of electrodes 1512) of a catheter (1510) in, on or near the target cardiac tissue area (Fig. 15), wherein the catheter is configured for delivery of thermal energy ([0201]; as broadly claimed, the catheter 1510 is capable of delivering thermal energy for ablation) and has a baseline energy threshold for breakdown based on the delivery of thermal energy ([0054], “Each electrode may include an insulated electrical lead configured to sustain a voltage potential of at least about 700 V without dielectric breakdown of its corresponding insulation”; also see [0061] and [0068], further “the insulation on each of the electrical leads may sustain an electrical potential difference of between about 200 V to about 2000 V across its thickness without dielectric breakdown”); coupling the catheter with an energy modulator (signal generator 122); and delivering pulsed electric field energy through the energy modulator (see [0053], for signal generator 122 configured to generate pulse waveforms for irreversible electroporation 
Viswanathan is silent regarding wherein the energy modulator is configured to raise the baseline energy breakdown threshold to a higher energy level.
However, in the same field of endeavor, Neal teaches a similar method comprising a program storage (48) that stores various electrical threshold values that are used to monitor a treatment procedure ([0040]). Neal teaches “[w]hen the programmed sequence of pulses have been delivered and the end point of the procedure has not been reached, the user interface portion of the control module 54 retrieves the recommended parameter changes from the database and presents them to the user through the display 11. The treatment control module 54 can also change the threshold values for determining the progress and the end point of the procedure based on initial treatment pulse parameters programmed by the user” ([0040]). Further, Neal teaches “the treatment control module 54 can also automatically derive or adjust the threshold values for determining the progress and the end point of the procedure based on test signals (e.g., AC test signals) that are applied and determining electrical properties of the cells such as impedance values. The control module 54 may then store the changed threshold values in the program storage 48 for later use as the new criteria for comparison” ([0041]). It is well known in the art (as can be seen in Neal) that different tissues or different health/age of patients may require different threshold values as their conductivity and susceptibility to irreversible electroporation may differ, hence it is beneficial to adjust a 
Regarding claim 2, Viswanathan in view of Neal teach all of the limitations of the method according to claim 1. Viswanathan further discloses wherein breakdown comprises failure of electrical isolation of at least one internal component of the catheter ([0054], “The ablation device (110) may include one or more electrodes (112), which may, in some embodiments, be a set of independently addressable electrodes. Each electrode may include an insulated electrical lead configured to sustain a voltage potential of at least about 700 V without dielectric breakdown of its corresponding insulation”; as broadly claimed, Viswanathan discloses that breakdown would comprise the dielectric breakdown of an insulated electrical lead which is necessarily an internal component of the catheter).
Regarding claim 4, Viswanathan in view of Neal teach all of the limitations of the method according to claim 1. Viswanathan further discloses wherein the thermal energy comprises radiofrequency energy or microwave energy (signal generator 122 in Fig. 1; [0051], “Disclosed herein are systems and devices configured for tissue ablation via the selective and rapid application of voltage pulse waveforms to aid tissue ablation, resulting in irreversible electroporation. Generally, a system for ablating tissue described here may include a signal generator and an ablation device having one or more electrodes for the selective and rapid application of DC voltage to drive electroporation”; [0053]). 
Regarding claim 5, Viswanathan in view of Neal teach all of the limitations of the method according to claim 1. Viswanathan (Figs. 1-5 and 15-18) further discloses wherein the catheter is configured for delivery of thermal energy having a voltage up to 1000 volts (as broadly claimed, the catheter 1510 is capable of delivery of thermal energy having a voltage up to 1000 volts) and the pulsed electric field energy has a voltage of at least 2000 volts (see [0211] for example which disclose the 
Regarding claim 6, Viswanathan in view of Neal teach all of the limitations of the method according to claim 1. Viswanathan (Figs. 1-5 and 15-18; [0201], “FIGS. 15-18 depict embodiments of the methods for ablating tissue in a left atrial chamber of the heart as described above using the ablation devices described herein (e.g., FIGS. 2-5)”) further discloses wherein the at least one electrode comprises at least two electrodes (electrodes 112, 1512) each connected to individual conductive wires (see [0054] for independently addressable electrodes, each electrode may include an insulated electrical lead), wherein the energy modulator (signal generator 122) maintains a voltage differential between the individual conductive wires below a predetermined threshold voltage differential that causes arcing or shorting between the individual conductive wires (see [0054]-[0055] for anode cathode sets, and see [0211] and [0215] for applied voltage below a predetermined threshold voltage differential that causes arcing or shorting between the individual conductive wires; i.e. below 700 V). 
Regarding claim 14, Viswanathan in view of Neal teach all of the limitations of the method according to claim 1. Viswanathan (Figs. 1-5 and 15-18) further discloses wherein treating the target tissue area comprises creating at least one lesion to treat an arrhythmia ([0046], “The pulse waveforms disclosed herein may aid in therapeutic treatment of a variety of cardiac arrhythmias (e.g., atrial fibrillation)”; [0195], “the ablation devices described herein may be used for focal ablation of cardiac features/structures identified to cause arrhythmia… one or more focal ablation lesions may be formed in combination with one or more box or line lesions to treat cardiac arrhythmia”). 
Regarding claim 15, Viswanathan (Figs. 1-5 and 15-18) further discloses wherein the at least one lesion comprises a plurality of lesions positioned sufficiently around an entry of a pulmonary vein in an atrium of a heart of the patient so as to create a conduction block between the pulmonary vein and the atrium ([0195], “the ablation devices described herein may be used for focal ablation of cardiac one or more focal ablation lesions may be formed in combination with one or more box or line lesions to treat cardiac arrhythmia”; see Fig. 15 for pulmonary veins 1504 and ablation device 1500 used to ablate tissue sequentially to electrically isolate one or more of the pulmonary veins 1504; [0201]). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan in view of Neal as applied to claims 1-2, 4-6 and 14-15 above, and further in view of Mikus et al., (hereinafter ‘Mikus’, U.S. PGPub. No. 2009/0281477)
Regarding claim 3, Viswanathan in view of Neal teach all of the limitations of the method according to claim 2, but are silent regarding wherein failure of electrical isolation comprises arcing.
However, in the same field of endeavor, Mikus teaches a similar method comprising a probe (10 in Fig. 1) including two voltage delivery regions (12, 14) disposed along the length of the body portion of probe (10) and which are electrically insulated from each other by an electrically insulating region (13). This electrically insulating region (13) is provided in order to prevent electrical shorting as well as to prevent arcing between voltage delivery regions (12, 14) ([0026]). It is well known in the art (as can be seen in Mikus) to provide electrical insulation between electrically active voltage delivery regions in order to prevent malfunctions of the system such as electrical shorting and arcing, which can adversely affect treatment efficiency as well as efficacy ([0030]; [0053]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Viswanathan in view of Neal to include wherein failure of electrical isolation comprises arcing, as taught by Mikus, as Mikus teaches electrical insulation between electrically active voltage delivery regions is necessary to prevent malfunctions of the system such as electrical shorting and arcing, which can adversely affect treatment efficiency as well as efficacy ([0030]; [0053]).  
Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan in view of Neal as applied to claims 1-2, 4-6 and 14-15  above, and further in view of Neal et al., (hereinafter ‘Neal ‘014’, U.S. PGPub. No. 2018/0071014). 
Regarding claim 7, Viswanathan in view of Neal teach all of the limitations of the method according to claim 1. In view of the prior modification of Viswanathan in view of Neal, Neal teaches providing information that is used to adjust at least one aspect of the energy modulator (see [0040]-[0041] for treatment control module 54 and deriving and adjusting threshold values; see rejection of claim 1 for obviousness rationale). 
Viswanathan in view of Neal however are silent regarding so as to select the higher energy level based on the information.
However, in the same field of endeavor, Neal ‘014 teaches a similar method including a treatment monitoring system used to customize pulse parameters in real-time during a treatment. Neal ‘014 teaches “[t]he intent is to monitor the effects of the pulses being delivered to ensure the parameters are strong enough to achieve desired ablation sizes but also remain below key thresholds that will include exceeding 50 A (cause arcing) or raising temperature surrounding the electrodes above 43° C” ([0146]). Low current, for example, would indicate insufficient energy and that voltage may need to be increased, whereas too high a current would indicate that the user can lower voltage if current is approaching 50 A ([0147]). This configuration utilizes feedback in order to adjust pulse parameters in real-time during a treatment and provide an increased voltage based on the provided information of the system in order to achieve a desired ablation, (thereby increasing control, efficiency and accuracy). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Viswanathan in view of Neal to further include so as to select the higher energy level based on the information, as taught by Neal ‘014 in order to provide sufficient energy and achieve a desired ablation effect, thereby increasing control, efficiency and accuracy. 
Regarding claim 8, 
Regarding claim 9, Viswanathan in view of Neal and Neal ‘014 teach all of the limitations of the method according to claim 8. In view of the prior modification of Viswanathan in view of Neal and Neal ‘014, Neal ‘014 teaches wherein the at least one parameter of the pulsed electric field energy comprises voltage, current, frequency, waveform shape, duration, rising pulse time, falling pulse time and/or amplitude of the energy ([0146]-[0147]). See rejection of claim 7 for obviousness rationale. 
Regarding claim 10, Viswanathan in view of Neal and Neal ‘014 teach all of the limitations of the method according to claim 7. Viswanathan further discloses wherein providing information comprises providing at least one feature of the catheter ([0053], “memory (126) may further store instructions to cause the signal generator (122) to execute modules, processes and/or functions associated with the system (100)”; see [0054] for groupings of electrodes 112 in Fig. 1; also see [0056]-[0057]). 
Regarding claim 11, Viswanathan in view of Neal and Neal ‘014 teach all of the limitations of the method according to claim 7. Viswanathan further discloses wherein the at least one feature of the catheter comprises number of electrodes, a dimension of the electrodes, a distance between the electrodes, a brand of the catheter, a model of the catheter, a type of thermal energy the catheter is configured for or a combination of any of these ([0053], “memory (126) may further store instructions to cause the signal generator (122) to execute modules, processes and/or functions associated with the system (100)”; see [0054] for groupings of electrodes 112 in Fig. 1; also see [0056]-[0057]; also see [0051], for “an ablation device having one or more electrodes for the selective and rapid application of DC voltage to drive electroporation”).
Regarding claim 12, Viswanathan in view of Neal and Neal ‘014 teach all of the limitations of the method according to claim 7. In view of the prior modification of Viswanathan in view of Neal and Neal ‘014, Neal teaches wherein providing information comprises providing an aspect of the environment of the target cardiac tissue area ([0040], “For example, different body parts/organs or different health/age of patients may require different thresholds as their conductivity and susceptibility to irreversible electroporation may differ. User can manually input the various thresholds for different tissue types or the system can have these thresholds stored electronically. For example, different body pelts/organs or 
Regarding claim 13, Viswanathan in view of Neal and Neal ‘014 teach all of the limitations of the method according to claim 7. In view of the prior modification of Viswanathan in view of Neal and Neal ‘014, Neal further teaches wherein the at least one aspect of the environment comprises cell type(s), conductivity, voltage distribution, impedance, temperature, and/or blood flow ([0041], “the treatment control module 54 can also automatically derive or adjust the threshold values for determining the progress and the end point of the procedure based on test signals (e.g., AC test signals) that are applied and determining electrical properties of the cells such as impedance values. The control module 54 may then store the changed threshold values in the program storage 48 for later use as the new criteria for comparison”). See rejection of claim 1 and 7 for obviousness rationale.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan in view of Neal as applied to claims 1-2, 4-6 and 14-15 above, and further in view of Viswanathan.
Regarding claim 16, Viswanathan in view of Neal teach all of the limitations of the method according to claim 14, but are silent regarding wherein the at least one lesion comprises a single lesion extending sufficiently around an entry of a pulmonary vein in an atrium of a heart of the patient so as to create a conduction block between the pulmonary vein and the atrium.
However in an alternate embodiment, Viswanathan teaches a similar method comprising an ablation device (2600 in Fig. 26A) having a flower-like shape comprised of a set of splines (2620) and including a plurality of electrodes (2630) wherein “activation of one or more of the electrodes (2630) on one or more of the splines (2620) may generate one or more corresponding ablation areas (2664) along a wall (2654) of a pulmonary vein antrum or ostium” ([0108]). This configuration provides the formation of a contiguous, transmural lesion resulting in electrical isolation of the pulmonary vein, which is a desired therapeutic outcome (see [0046], for aid in therapeutic treatment of a variety of cardiac arrhythmias; [0108]; see Fig. 26D; also see Fig. 26B for set of splines 2620 placed in contact against the atrial wall 2654 of atrium 2652 adjacent the pulmonary vein 2650). Further, Viswanathan teaches “that the size, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794